IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45073

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 373
                                               )
       Plaintiff-Respondent,                   )   Filed: February 28, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
SHAWN ERIC CARR,                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and suspended unified sentence of five years, with a
       minimum period of confinement of one and one-half years, for felony domestic
       violence with traumatic injury, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Shawn Eric Carr was found guilty of felony domestic violence with traumatic injury. I.C.
§ 18-918(2) and 18-903(a)(F). The district court sentenced Carr to a unified term of five years,
with a minimum period of confinement of one and one-half years. The district court suspended




                                               1
the sentence and placed Carr on probation. Carr appeals, asserting that the underlying sentence
is excessive. 1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
        Therefore, Carr’s judgment of conviction and sentence are affirmed.




1
       Carr was also found guilty and sentenced for misdemeanor assault. However, he does not
challenge that judgment of conviction and sentence on appeal.

                                                   2